Exhibit 10.1

Idera Pharmaceuticals, Inc.

Nonstatutory Stock Option Agreement

1. Grant of Option.

This agreement evidences the grant by Idera Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on [            ] (the “Grant Date”) to
[            ], an employee of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein, a total of
[            ] shares (the “Shares”) of common stock, $0.001 par value per
share, of the Company (“Common Stock”) at $[        ] per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on
[            ] (the “Final Exercise Date”).

The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2013 Stock Incentive Plan (the “Plan”) or any
equity incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) as follows: [            ].

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement and payment in full as follows:

(1) in cash, by check or by wire transfer, payable to the order of the Company;

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;



--------------------------------------------------------------------------------

(3) to the extent approved by the Board of Directors of the Company (the
“Board”), in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value per share as determined by (or in a manner approved by) the
Board (the “Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;

(4) to the extent approved by the Board, in its sole discretion, by delivery of
a notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of this being
exercised, less (ii) such number of shares as is equal to (A) the aggregate
exercise price for the portion of this option being exercised divided by (B) the
Fair Market Value on the date of exercise;

(5) to the extent permitted by applicable law and approved by the Board, in its
sole discretion, by payment of such other lawful consideration as the Board may
determine; or

(6) by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or a director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

2



--------------------------------------------------------------------------------

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.

4. Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.

5. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities and exercise price per share of
this option shall be equitably adjusted by the Company (or substituted options
may be granted, if applicable) in the manner determined by the Board. Without
limiting the generality of the foregoing, in the event the Company effects a
split of the Common Stock by means of a stock dividend and the exercise price of
and the number of shares subject to this option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then the Participant, if he exercises this option between the record
date and the distribution date for such stock dividend, shall be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon exercise of this option, notwithstanding the fact
that such shares were not outstanding as of the close of business on the record
date for such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

 

3



--------------------------------------------------------------------------------

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions with respect to this option (or any portion
thereof) on such terms as the Board determines (except to the extent
specifically provided otherwise in another agreement between the Company and the
Participant): (i) provide that this option shall be assumed, or substantially
equivalent option shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to the
Participant, provide that the unexercised portion of this option will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant (to the extent then exercisable) within a specified
period following the date of such notice, (iii) provide that this option shall
become exercisable in whole or in part prior to or upon such Reorganization
Event, (iv) in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to the Participant with respect to
this option equal to (A) the number of shares of Common Stock subject to the
vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing.

(B) For purposes of Section 5(b)(2)(A)(i), this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase, for each share of Common Stock subject to this
option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

 

4



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) No Right To Employment or Other Status. The grant of this option shall not
be construed as giving the Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with the Participant
free from any liability or claim hereunder.

(b) No Rights As Stockholder. Subject to the provisions of this option, the
Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such shares.

(c) Amendment. The Board may amend, modify or terminate this Agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. Notwithstanding
the foregoing, the Participant’s consent to such action shall be required unless
the Board determines that the action, taking into account any related action,
would not materially and adversely affect the Participant.

(d) Compliance with Code Section 409A. This Agreement does not, and shall not be
amended so as to, provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of amendment,
specifically provides that this Agreement is not intended to comply with
Section 409A of the Code.

(e) Acceleration. The Board may at any time provide that this option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

(f) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under this option. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise of this option or at the same time as payment of
the exercise price, unless the Company determines otherwise. If approved by the
Board, in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock underlying this option valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
forfeiture, unfulfilled vesting or other similar requirements.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this

 

5



--------------------------------------------------------------------------------

Agreement have been met to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and regulations and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Administration by Board. The Board will administer this Agreement and may
construe and interpret the terms hereof. The Board may correct any defect,
supply any omission or reconcile any inconsistency in this Agreement in the
manner and to the extent it shall deem expedient to carry the Agreement into
effect and it shall be the sole and final judge of such expediency. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under this Agreement made
in good faith.

(i) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers hereunder to one or more committees
or subcommittees of the Board (a “Committee”). All references herein to the
“Board” shall mean the Board or a Committee to the extent that the Board’s
powers or authority hereunder have been delegated to such Committee.

(j) Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.

(k) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.

The Company has caused this option to be executed by its duly authorized
officer.

 

IDERA PHARMACEUTICALS, INC. By:     Name:   Title:  

 

6



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

PARTICIPANT  

 

Name: Address: Telephone:

 

7